
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 444
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Kucinich (for
			 himself, Mrs. Miller of Michigan,
			 Mr. Ryan of Ohio, and
			 Mr. LaTourette) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the Sense of Congress that the
		  United States needs an industrial policy with regard to automobile, aerospace,
		  shipping, and steel industries, which are vital to national and economic
		  security.
	
	
		Whereas industrial manufacturing is responsible for $1.6
			 trillion or 12 percent of the gross domestic product, about
			 2/3 of American exports, and over 20 million well-paying
			 jobs;
		Whereas industrial manufacturing in the United States has
			 helped to create a thriving, industrious, and innovative middle class;
		Whereas the United States lost over 3 million
			 manufacturing jobs between 1995 and 2005, 37.5 percent of which were lost in
			 Michigan, Ohio, Illinois, and Pennsylvania;
		Whereas 1.3 million manufacturing jobs were lost between
			 December 2007 and February 2009;
		Whereas industrial manufacturing jobs in the United States
			 have not been replaced by other manufacturing jobs;
		Whereas real wages in the United States have stagnated
			 since 1979;
		Whereas the United States requires a strong industrial
			 base to meet its defense needs;
		Whereas Congress has required that military hardware and
			 government purchases should be from American companies;
		Whereas American public transit systems require $75
			 billion in annual capital costs;
		Whereas every $10 million investment in public
			 transportation capital yields $30 million in additional sales, and each $10
			 million investment in operating expenses yields $32 million;
		Whereas American consumers want to purchase automobiles of
			 the highest possible efficiency that can run on clean fuels;
		Whereas the American auto industry, including parts and
			 suppliers, is responsible for 1 out of every 10 jobs in the United
			 States;
		Whereas the American construction industry will require
			 the use of new materials, new construction techniques, and new energy
			 systems;
		Whereas the policies of the United States government with
			 regard to manufacturing have been haphazard and uncoordinated; and
		Whereas other industrialized nations have developed policy
			 frameworks to promote innovation and manufacturing within their borders: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that in order to ensure that workers and industries in the
			 United States meet the needs of a stronger American economy and national
			 security, the Nation needs an industrial policy that corrects the widespread
			 disinvestment in its productive capacity, that preserves core industries, that
			 positions core industries as global leaders in manufacturing the goods
			 necessary to support clean and renewable energy development, and that restores
			 the possibility of middle class incomes to working people.
		
